t c memo united_states tax_court dale a rinehart and jeana l yeager f k a jeana l rinehart et al petitioners v commissioner of internal revenue respondent docket nos filed date frank c hider for petitioners stephen w brower for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in and penalties on petitioners’ federal income taxes as follows ' cases of the following petitioners are consolidated herewith jeana l yeager docket no dale a rinehart docket no jeana l yeager docket no oo penalty docket no year deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number the issue addressed in this opinion is whether petitioner dale a rinehart’s mr rinehart horse breeding activity was an activity_not_engaged_in_for_profit for and a separate opinion will address the issues previously tried and briefed of whether petitioner jeana l yeager had cancellation_of_indebtedness_income for whether petitioner jeana l yeager is entitled to relief pursuant to sec_66 or and whether petitioners are liable for penalties pursuant to sec_6662 a findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the stipulation of settled issues ’ and the attached exhibits are incorporated herein by this reference at the time they filed the petitions petitioners resided in campbell texas unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all concessions by the parties are accepted by the court and they will be incorporated into the decisions to be entered when all other issues are resolved cattle activities around mr rinehart purchased a ranch southwest of celina texas celina ranch for dollar_figure per acre at this time he also purchased a number of polled hereford cattle mr rinehart intended to breed registered polled herefords and build up a herd of cattle polled hereford breeding activity in he sold the celina ranch for dollar_figure per acre he also sold his herd of polled herefords for a profit in mr rinehart purchased a ranch in van alstyne texas van alstyne ranch he bought the van alstyne ranch because it was larger and had better facilities for raising cattle than the celina ranch at this time mr rinehart also purchased a herd of registered herefords in or mr rinehart began a hereford breeding activity on the van alstyne ranch in when his bull died he ended the hereford breeding activity even though the hereford breeding activity was profitable overall mr rinehart decided not to continue the hereford breeding activity because the cattle market was declining initial horse activity in mr rinehart and his then wife donna jean rinehart got into the quarter horse industry initial horse activity polled herefords have no horns around mr rinehart married donna jean rinehart q4e- mr rinehart chose to specialize in cutting horses because it was the part of the quarter horse industry that was most familiar to him mr rinehart had been involved with cutting horses since he was years old and had used cutting horses in his cattle activities prior to mr rinehart had received training about cutting horses from various trainers in mr rinehart’s business plan for the initial horse activity was to purchase foundation bred broodmares for breeding to outside stallions until he accumulated a herd of approximately broodmares at that time he also would buy young stallions train them show them to build their names and breed them to his own broodmares in or mr rinehart attended a cutting horse seminar taught by two of the top national cutting horse association ncha ’ riders of all time he attended this seminar to further his education and his ability to train and show cutting horses in competitions mr rinehart was trained on how to cut cattle on proper techniques on principles of cutting and how to train horses to be performance cutting horses a foundation bred horse is a horse descended from the first horses registered with the american quarter horse association aqha ’ during the years in issue mr rinehart was a member of the ncha --- - divorce bankruptcy and end of the initial horse activity in mr rinehart and donna jean rinehart divorced as a result of the divorce donna jean rinehart received of the horses they owned these horses included the best broodmares also during the mid-1980s mr rinehart filed for bankruptcy in bedford national bank seized and sold by judicial foreclosure of mr rinehart’s horses and mbank sherman n a foreclosed upon and later sold of mr rinehart’s horses in after the divorce and foreclosures mr rinehart ended the initial horse activity startup of new horse breeding activity in mr rinehart decided to start another cutting horse activity the horse breeding activity mr rinehart leased an arena in royce city texas to train the few horses he still owned after the divorce and foreclosures in he purchased a ranch in campbell texas campbell ranch for dollar_figure mr rinehart moved to the campbell ranch because it was a full service facility for a horse breeding and training operation---it had an indoor arena stallion barn breeding facilities anda training area additionally the campbell ranch had cross pastures cross fences and special use facilities another reason mr rinehart moved to the campbell ranch was that it was a high visibility property--the campbell ranch was located alongside a divided highway that was the main artery between -- - tulsa oklahoma and houston texas mr rinehart erected a promotional sign outside the front entrance of the campbell ranch the sign had the horse breeding activity’s phone number and advertised his two premier stallions it also had a fiberglass horse on the top of it that was painted to match the color of one of his premier stallions mr rinehart had a business plan for the horse breeding activity instead of relying on young stallions that did not have established reputations and attempting to build a name for them as in the initial horse activity mr rinehart purchased higher quality stallions with established breeding records that matched up to the bloodlines lineages in his broodmares he bred these horses to one another rather than using outside stallions and also bred his stallions with outside mares at the time he purchased the campbell ranch mr rinehart purchased a champion cutting horse stallion named smooth herman as the foundation for the horse breeding activity smooth herman had sired several champion offspring and had won several cutting horse champion titles mr rinehart planned to breed smooth herman daughters to a son of doc bar crossing a doc bar son with a smooth herman doc bar was a prominent horse in the cutting horse industry he was the number one paternal grandsire and number two maternal grandsire of all time daughter resulted in an outcross ’ mr rinehart was outcrossing these two bloodlines in an attempt to get hybrid vigor after researching the market in rinehart purchased a stallion named doc city doc city was the second youngest then existing son of doc bar after inserting doc city into his breeding program mr rinehart discovered that his mares were not getting pregnant because doc city had a breeding problem he was not ejaculating semen into the mares this was unexpected because over the previous years doc city sired approximately horses mr rinehart sought advice from veterinary experts at the university of pennsylvania and the university of colorado-- universities which had done extensive breeding research mr rinehart decided to have doc city evaluated by the university of pennsylvania the university of pennsylvania determined that doc city could only be used for very limited breeding in fact doc city produced only two foals for mr rinehart before the horse in the cutting horse industry there are prominent traits associated with certain bloodlines lineages in attempting to improve the breed horses descended from different bloodlines with complementary traits are mated this is termed outcrossing the purpose of outcrossing is to mate one horse with desired traits to another horse with different desired traits so the resultant offspring will have traits superior to its parents the sire and dam hybrid vigor results in the best of both bloodlines in the foal died in while doc city was being evaluated mr rinehart attempted to replace doc city with another son of doc bar by that time however all of doc bar’s sons were too old to be used effectively in mr rinehart’s breeding program therefore mr rinehart decided to purchase a grandson of doc bar named makingyourmark makingyourmark was a son of doc o’lena and bar socks babe doc o’ lena was the most predominant producing son of doc bar and bar socks babe was one of the top ten producers of cutting horses horse breeding operations horse breeding is difficult work during the years in issue mr rinehart mucked cleaned out stalls cut bailed and hauled hay performed minor surgery on his horses fixed leaky pipes and checked the stallions mares and foals on a daily basis for injuries and illnesses so that they could be treated immediately mr rinehart as part of his planned breeding program determined which stallion to breed to which mare approximately year in advance he based his decisions on the horses’ bloodlines and past breeding performance ‘t mr rinehart had blood testing equipment on site so he could diagnose and treat illnesses quickly horse breeding methods live cover and artificial insemination from through or the breeding method used by mr rinehart was teasing the mares to determine which mares were in heat and doing live cover where the stallion and mare have intercourse mr rinehart had a special facility on the campbell ranch for teasing the mares around mr rinehart started using artificial insemination breeding mr rinehart gained knowledge of equine artificial insemination techniques through studying reading books and working with veterinarians while they performed artificial insemination after learning about equine artificial insemination mr rinehart purchased artificial insemination equipment mr rinehart had the following equipment on the campbell ranch for use in his artificial insemination breeding program horse stocks that could be used to palpitate several mares at a time a phantom mare also known as a dummy mare with an artificial vagina that was used to collect the stallions’ semen a laboratory incubators a microscope a refrigerator and cryogenic equipment artificial insemination made it possible for his stallions to breed with more mares than when mr rinehart used live cover as part of his artificial insemination program mr rinehart set up a detailed schedule for use during breeding season showing -- - when to collect his stallions’ semen this allowed him to maximize the opportunity to fertilize his mares in the fall of mr rinehart met dr john allen a practicing veterinarian for years and specialist in equine reproduction after some discussions mr rinehart decided to have dr allen work at the campbell ranch at this time the artificial insemination program included sonograms performed by dr allen the sonograms allowed mr rinehart to determine better when the mares were ready for breeding and whether they were pregnant since dr allen joined mr rinehart’s horse breeding activity the pregnancy rate of mr rinehart’s breeding program increased from a rate of to percent to a rate of to percent the horse breeding activity’s records mr rinehart maintained a ledger with handwritten monthly expenses of the horse breeding activity until date starting in mr rinehart began keeping records for the horse breeding operation on a computer mr rinehart kept a register report cash-flow report itemized category report mr rinehart’s mares were in heat between and days the stallions’ semen lives only hours after ejaculation setting a schedule of when to collect semen and inseminate the mares allowed him to maximize the chances of fertilization dr allen’s expertise in equine breeding included such areas as fertility sterility normal breeding management artificial insemination and embryo transfers chart of monthly income and expenses and tax summary report these records detailed the date of each transaction the check number a description of the payee the category of the expense and the amount of the expenses there was also a space to write additional notes regarding the expense during the years in issue mr rinehart also kept computerized records of foaling dates the foaling records listed the name of the mare and stallion mated the breeding dates the due_date the birth date the color the lineage and the sex of each foal there was also a space for comments mr rinehart also kept records of planned breeding of stallions with specific mares additional computerized records kept by mr rinehart for the years in issue include records of the horses purchased sold and that died and records of the maintenance performed on each of his horses broken down by stallions mares and geldings ’ before during and after the years in issue mr rinehart prepared and filed with the american quarter horse association aqha stallion breeding reports for his stallions he also ‘4 the maintenance performed on the horses included shoeing worming giving inoculations trimming hoofs and floating teeth ' the maintenance records also contained the lineage pedigree of each horse ‘6 during the years in issue mr rinehart was a member of the aqha maintained a stallion breeding file for his own records this file contained a copy of the aqha stallion breeding report breeding schedules monthly breeding reports by stallion and mare broken down by stallions he owned mares he owned and outside mares and equine breeding records for each mare broken down by day and month for each breeding season mr rinehart maintained a separate file broken down by horse for each of the horses he owned these files contained earnings reports show records racing records sire’s get records registration records pedigree lineage records news articles veterinary records advertisements notes invoices and purchase and sale records mr rinehart used standardized forms that are used in the horse breeding industry these included stallion breeding contracts training contracts mare foaling reports aqha stallion breeding reports aqha registration applications aqha transfer reports and aqha lease authorization forms the stallion breeding contract outlined the breeding procedures and what was expected from the client and compass r ranch ’ mr rinehart maintained files for his breeding and training contracts additionally mr rinehart provided copies of the contracts to the clients within these files mr rinehart ‘7 mr rinehart operated the horse breeding activity under that name compass r ranch maintained invoice records that include the breeding record maintenance records for the horse of each client and forms indicating compliance with coggins testing ’ mr rinehart also maintained the following files feeds info which included nutritional information semen log reproduction info which included breeding and artificial insemination materials bayer eav-1l vaccine which included breeding and medical materials stall panels priefert mfg co inc which included invoices for horse breeding equipment and manure spreader--hesston mr rinehart also kept extensive records regarding his artificial insemination program additionally mr rinehart built a database on his mares’ breeding habits additional resources mr rinehart’s library of books included breeding and genetics books aqha rules and regulations veterinary books management and efficiency books foaling books and therapy and rehabilitation books some of his books also dealt with the economic aspects of horse businesses mr rinehart consulted with experts on various aspects of the horse breeding business including showing breeding and selling the horses over the years mr rinehart hired professional trainers to train his horses this tests for equine sickness additional background mr rinehart advertised the horse breeding activity in trade publications local horse association publications and at horse shows mr rinehart gave away baseball caps pens and other promotional items with the compass r ranch name on it mr rinehart wore to horse shows jackets embroidered with the logo of the compass r ranch and with the names of his stallions mr rinehart wrote articles to publicize the compass r ranch mr rinehart had stationery and business cards that bore the name compass r ranch from through mr rinehart did not show many of his horses instead he concentrated on building up a broodmare band and increasing his stock of offspring of each stallion that way he had an inventory of horses of varying ages and pedigrees to sell in order to provide purchasers with a variety of choices as part of the horse breeding activity mr rinehart also culled some of his horses during the years in issue mr rinehart sold seven horses this was an increase from the previous years through when he sold no horses mr rinehart sold his horses for the following total_amounts dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in during the years in issue mr rinehart was a pilot he worked an average of only days a month on date - at age ’ he retired one of the reasons mr rinehart started the horse breeding activity was to have a source_of_income during his retirement which he anticipated to be in or in case he lost his job before he retired opinion sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the u s court_of_appeals for the fifth circuit to which an appeal in this case would lie has held that for a deduction to be allowed under sec_162 or sec_212 or a taxpayer must establish that he engaged in the activity with the primary purpose and intent of realizing an economic profit independent of tax savings 68_f3d_868 5th cir affg tcmemo_1993_634 the expectation of profit need not have been reasonable however the taxpayer must have entered into the activity or continued it with the objective of making a profit hulter v age was the mandatory_retirement_age - commissioner 91_tc_371 sec_1_183-2 income_tax regs whether the requisite profit objective exists is determined by looking at all the surrounding facts and circumstances 94_tc_41 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer's mere statement of intent 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs petitioners have the burden_of_proof rule a ’ sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer's profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any from the cf sec_7491 effective for court proceedings arising in connection with examinations commencing after date petitioners do not contend that their examination began after date or that sec_7491 is applicable to their case activity the financial status of the taxpayer and elements of personal pleasure or recreation this list is nonexclusive and the number of factors for or against the taxpayer 1s not necessarily determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others id cf 70_tc_715 affd 615_f2d_578 2d cir as an initial matter respondent contends that mr rinehart’s testimony regarding the horse breeding activity was not credible and that his uncorroborated testimony should be disregarded we disagree other witnesses corroborated mr rinehart’s testimony regarding the horse breeding activity we found mr rinehart’s testimony regarding this particular issue to be credible manner in which the activity is conducted the fact that a taxpayer carries on the activity ina businesslike manner and maintains complete and accurate books_and_records may indicate a profit objective sec_1_183-2 income_tax regs the evidence established that mr rinehart kept complete and accurate books_and_records and that he operated the horse breeding activity in a businesslike manner mr rinehart had a business plan for the horse breeding this does not mean we find mr rinehart’s testimony regarding other issues presented in this case to be credible we make no such finding herein -- - activity see phillips v commissioner tcmemo_1997_128 holding that a business plan need not be in written form and can be evidenced by the taxpayer’s actions when he began the horse breeding activity mr rinehart moved from the van alstyne ranch which was set up for raising cattle to the campbell ranch which was set up for horse breeding and training mr rinehart kept a library of books on the campbell ranch to have at his disposal he advertised and publicized the horse breeding activity changing operating methods or adoption of new techniques in a manner consistent with an intent to improve profitability may also indicate a profit_motive sec_1_183-2 income_tax regs during the years in issue mr rinehart changed his breeding program from live cover to artificial insemination this made it possible for his stallions to breed with more mares and for him to maximize the opportunity to fertilize his mares this provided mr rinehart with additional horses to sell and or breed we conclude that this factor indicates that petitioners had the requisite profit_motive expertise of mr rinehart and his advisers a taxpayer’s expertise research and study of an activity as well as his consultation with experts may be indicative of a profit intent sec_1_183-2 income_tax regs respondent concedes that mr rinehart has extensive expertise in horse breeding mr rinehart consulted with experts on various aspects of the horse breeding business including showing breeding and selling the horses over the years he hired professionals to train his horses when doc bar was not producing foals mr rinehart sought advice from veterinary experts and had the stallion evaluated by experts in mr rinehart added the services of a specialist in equine reproduction dr allen to the horse breeding activity we conclude that this factor is indicative of the requisite profit_motive time and effort expended by mr rinehart mr rinehart was engaged in all aspects of the horse breeding activity including hiring and firing all labor purchasing of mares and stallions breeding and raising the horses training of the horses culling the horses maintaining the horses advertising the activity and promoting the activity respondent concedes that mr rinehart spent significant amounts of time in carrying on the horse breeding activity this factor is indicative of the requisite profit_motive the expectation that assets may appreciate in value a number of experts testified at trial internal_revenue_service irs real_estate appraiser armando rodriguez concluded that as of date the value of the compass r ranch was dollar_figure paul bierschwale a real_estate appraiser concluded that as of date the value of the compass r ranch was dollar_figure respondent argues that we should accept - - the valuation proposed by mr rodriguez petitioner argues that we should accept the valuation proposed by mr bierschwale both reports however conclude that by the close of the last taxable_year in issue the campbell ranch increased in value from its purchase_price the only dispute between the parties is to whether value increased by dollar_figure or dollar_figure the campbell ranch increased in value by at least dollar_figure and this supports mr rinehart’s expectation that the assets used in the activity would appreciate in value and petitioners’ contention that the horse breeding activity was engaged in for profit ’ additionally irs economist roderick moss testified that he thought mr rinehart’s horse breeding activity could be profitable in the future accordingly we conclude that this factor favors petitioners for the years in issue mr rinehart’s success in similar or dissimilar activities the uncontradicted evidence establishes that mr rinehart enjoyed success in two previous cattle activities--the polled hereford breeding activity and the hereford breeding activity this is indicative of the requisite profit_motive history of income or loss mr rinehart incurred hundreds of thousands of dollars in we note that the parties submitted evidence regarding the valuation of petitioners’ herd of horses the factual and expert evidence however concerns the value of the horses in 2000--a year well beyond the years in issue - losses from through however in mr rinehart reduced the amount of his losses from the horse breeding activity by approximately dollar_figure from and in mr rinehart again reduced the amount of his losses from the horse breeding activity by approximately dollar_figure from a record of substantial losses over several years may be indicative of the absence of a profit_motive 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs however provides that a series of losses during the startup phase of an activity may not necessarily be an indication that the activity is not engaged in for profit mr rinehart admitted that during through he could not make a profit from the horses he owned after the divorce and bankruptcy he ended the initial horse activity and went into a holding_period where he kept the few horses he still had but he did not train show or breed them in mr rinehart reentered the cutting horse industry and started up the horse breeding activity this court has recognized that the startup phase of a horse breeding activity i sec_5 to years 72_tc_659 we believe that the years in issue through encompassed a startup_period see phillips v commissioner supra see also engdahl v commissioner supra at -- - as mr rinehart's losses were sustained during the startup phase of the horse breeding activity we conclude that the losses sustained are not an indication that the horse breeding activity was not engaged in for profit flements of personal pleasure the absence of personal pleasure or recreation relating to the activity in question may indicate the presence of a profit objective sec_1_183-2 income_tax regs the mere fact that a taxpayer derives personal pleasure from a particular activity does not per se demonstrate a lack of profit_motive during the years in issue the campbell ranch was not used for recreational or social entertaining petitioners did not ride the horses they owned for pleasure the pleasure mr rinehart derived from his involvement in the horse breeding activity was not the enjoyment associated with recreation it was the satisfaction associated with a job or occupation additionally many of the duties performed by petitioner were not activities that provided personal pleasure or recreation accordingly this factor does not weigh against petitioners conclusion we note that mr rinehart previously litigated in this court whether the horse breeding activity was an activity_not_engaged_in_for_profit for the years and rinehart v commissioner tcmemo_1998_205 rinehart i each taxable - - year however stands on its own and must be separately considered 394_us_678 113_tc_158 at the previous trial mr rinehart appeared pro_se his trial lasted approximately hours and the only witness for the taxpayer was mr rinehart in the instant case mr rinehart was represented by counsel evidence was presented over full days and additional witnesses corroborated mr rinehart’s testimony regarding the horse breeding activity in rinehart i mr rinehart stipulated that he was not involved with any other activity similar to the horse breeding activity that he did not possess adequate_records of income and losses for the horse breeding activity that he did not keep adegquate records on each of his horses and that he received personal pleasure and enjoyment from the horse breeding activity the evidence in this case clearly established that these stipulations do not apply to the years here in issue accordingly we have reached our decision herein in light of the voluminous new evidence presented to the court the evidence established that mr rinehart maintained adequate_records operated the horse breeding activity ina businesslike manner had extensive expertise about horse breeding expended a significant amount of time on the horse breeding activity had a reasonable expectation that the assets -- - used in the activity would appreciate in value and had success in other breeding activities furthermore mr rinehart sustained the losses in issue during the startup phase of the horse breeding activity accordingly we conclude that mr rinehart engaged in the horse breeding activity during and with the primary purpose and intent of making a profit within the meaning of sec_183 our holdings in this opinion will be incorporated into the decisions to be entered in these cases when all other issues are resolved
